In re Elmer, Charles; Sportsman Trailer Park; — Defendant(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of Jefferson, 24th Judicial District Court, Div. “M”, No. 417-594; to the Court of Appeal, Fifth Circuit, No. 93-CW-0173.
Granted. Ruling of the trial judge vacated and set aside. Case remanded to the trial court to determine whether plaintiffs are entitled to discover the requested documents under La. Code Civ.P. art. 1422.
WATSON, J., would deny the writ.
HALL, J., not on panel.